Per Curiam.
The appellants, by deed dated July 26, 1900, conveyed to the respondent, J. B. Dow, an undivided one-half interest in and to certain mining claims; the deed reciting a consideration of five hundred dollars. On the next day the parties entered into a contract by the terms of which the appellants agreed to convey to the respondent, J. B. Dow, an undivided half interest in the same claims on the payment to them by him of $50,000 on or before a certain date thereafter. The contract of purchase was not complied with, and this action is brought to set aside the deed. The appellants contend that the two instruments formed part of the same transaction, and were not intended to convey title to respondent, but were intended to give him control of the property for the time named in the contract, so that, in case of a sale thereof by him, he could enter into a binding contract of sale without the execution of further instruments on the part of the appellants, and that they were led into executing the instruments in the form the same were so executed through the fraud of the respondent. After issue joined the cause was submitted to a court commissioner to take the evidence and make findings of fact and law. The commissioner found that the instruments were what upon their face they purported to be, that the deed was made upon a valuable consideration, and without any fraud or circumvention on the part of Dow whatever, and was a valid and subsisting deed. The trial court affirmed the conclusions of the commissioner, and the appellants bring the case here. As we view the record, it presents but one question, namely, the fraud of the respondent in procuring the execution of the instruments above mentioned. On this question it is sufficient to say that we have carefully examined the entire record, and find nothing which warrants us in disturbing the conclusion reached by the commissioner and trial court. The judgment will therefore stand affirmed.